DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 8 and 17 are objected to because of the following informalities:  
Claim 8, lines 9-10, “the plurality of the plurality of second electronic components”. There appears to be a typographical mistake.
Claim 17, line 3, “coplarar”. There appears to be a typographical mistake.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claim 1: Hsu discloses an electronic component-embedded substrate comprising: a first wiring layer (64 at bottom); a first electronic component (62 at bottom) disposed on the first wiring layer; a first insulating material (65, 61) covering at least a portion of each of the first wiring layer and the first electronic component; a second wiring layer (64 at top); a second electronic component (62 at top) connected to the first electronic component (62) in an electrical  connection; a second insulating material (63, 61) disposed on the first insulating material and covering at least a portion of each of the second wiring layer (64) and the second electronic component (62); and a first via (66) penetrating through the first insulating material (65, 61) and connecting the first electronic component (62) and the second wiring layer (64 at top). Hsu is silent with respect to:
1) a second wiring layer disposed on the first insulating material; a second electronic component disposed on the second wiring layer; and
2) a second electronic component connected to the first electronic component in an electrical parallel connection.
Yu discloses in figs. 1-7 a second wiring layer (604) disposed on the first insulating material (108, 120); a second electronic component (chip 2) disposed on the second wiring layer (126, 604) and connected to the first electronic component (chip 1) in an electrical connection; a second insulating material (106, 128) disposed on the first insulating material and covering at least a portion of each of the second wiring layer (126, 604) and the second electronic component (chip 2); and a first via (104) penetrating through the first insulating material (108) and connecting the first electronic component (chip 1) and the second wiring layer (126, 604).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu a second wiring layer disposed on the first insulating material; a second electronic component disposed on the second wiring layer, as taught by Yu in order to reduce fabrication 
K624 discloses in figs. 7-9 a second electronic component (510) connected to the first electronic component (520) in an electrical parallel connection.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu and Yu a second electronic component connected to the first electronic component in an electrical parallel connection, as taught by K624 in order to improve mounting density by connecting circuit devices with bumps and directly stacking the circuit devices, as taught by K624 (Abstract).

Regarding claim 5, Hsu further discloses that a through-via (66) penetrating through the first insulating material (65, 61) and connecting the first wiring layer (64 at bottom) and the second wiring layer (64 at top).

Regarding claim 6, Hsu further discloses that each of the first electronic component (62 at bottom) and the second electronic component (62 at top) includes a capacitor [0024] having an electrode (22c).

Regarding claim 7: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 6, wherein each of the first electronic component (62 at bottom, Hsu) and the second electronic component (62 at top) includes a first electrode (22c) and a second electrode (22c), the first electrode (521, K624) of the first electronic component (520) is connected to the first electrode (511) of the second electronic component (510), and the second electrode (523) of the first electronic component (521) is connected to the second electrode (513) of the second electronic component (510).


wherein the plurality of first electronic components (62 at bottom), at left and at right) are arranged to be spaced apart from each other by a predetermined distance (shown in fig. 6), and wherein the plurality of the plurality of second electronic components (62 at top, at left and at right) are arranged to be spaced apart from each other by a predetermined distance (shown in fig. 6).

Regarding claim 9, Hsu further discloses that on a plane, the second electronic component (62 at top) is arranged to overlap the first electronic component (62 at bottom) in a stacking direction of the first and second insulating materials (fig. 6).

Regarding claim 10: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 1, wherein the first electronic component (62 at bottom, Hsu) is mounted on the first wiring layer (64 at bottom), and the second electronic component (chip 2, Yu) is mounted on the second wiring layer (604) through a second connection conductor (122). It doesn’t explicitly teach a third wiring layer disposed on the second insulating material and connected to the second electronic component.
 K624 discloses a third wiring layer (32, 36) disposed on the second insulating material (360) and connected to the second electronic component (504, 510).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu, and Yu a third wiring layer disposed on the second insulating material and connected to the second electronic component, as taught by K624 in order to provide high density of components in the electronic device.

Regarding claim 11, K624 further discloses that a second via penetrating through the second insulating material (360, 230) and connecting the second electronic component (504, 510) and the third wiring layer (32, 36).

Regarding claim 12, K624 further discloses that a through-via (33) penetrating through the second insulating material (360, 230) and connecting the second wiring layer (34, 38) and the third wiring layer (32, 36).

Regarding claim 13, Hsu further discloses that a first build-up structure (67 top) disposed on the second insulating material (63, 61) and including a first insulating layer (67a) and a fourth wiring layer (67b); and a second build-up structure (67 bottom) disposed on the first insulating material (61, 65) and including a second insulating layer (67a) and a fifth wiring layer (67d), wherein the fourth wiring layer (67b) is connected to the third wiring layer (64 at top), and the fifth wiring layer (67d) is connected to the first wiring layer (64 at bottom).

Regarding claim 14, Hsu further discloses that the fourth wiring layer (67b) is disposed on the first insulating layer (67a) and connected to the third wiring layer (64 at top) through a third via (67c), and the fifth wiring layer (67d) is disposed on the second insulating layer (67a at bottom) and connected to the first wiring layer (64 at bottom) through a fourth via (67c).

Regarding claim 15, Hsu further discloses that a first passivation layer (68 at top, fig. 6) [0039] and a second passivation layer (68 at bottom) disposed on the first build-up structure (67 at top) and the second build-up structure (67 at bottom), respectively.

Regarding claim 16: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 13. It doesn’t explicitly teach thicknesses of the first insulating layer and the second insulating layer are less than thicknesses of the first 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu, Yu and K624 thicknesses of the first insulating layer and the second insulating layer are less than thicknesses of the first insulating material and the second insulating material, respectively in order to provide compact design of the electronic device and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

3.2.	 Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Yu and in view of K624, as applied to claim 1 above, and further in view of ARAI (US 2012/0236508) hereinafter ARAI.

Regarding claim 2: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 1, wherein the first electronic component (62 at bottom, Hsu) is mounted on the first wiring layer (64 at bottom), and the second 
 ARAI discloses the electronic component (3) is mounted on the wiring layer (2a, 2b) through a connection conductor (5A, 5b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu, Yu and K624 the first electronic component is mounted on the first wiring layer through a first connection conductor, as taught by K624 in order to secure by solder and to provide strong mechanical and electrical connections, as taught by ARAI [0011].

Regarding claim 3, ARAI further discloses that the first connection conductor and the second connection conductor each comprise solder (5a, 5b) [0034].

Regarding claim 4, Yu further discloses that the second wiring layer (126, 604) is arranged between the first electronic component (chip 1) and the second electronic component (chip 2) in a stacking direction of the first (108, 120) and second insulating materials (106, 128).

Regarding claim 17: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the first insulating material and the first wiring layer are coplarar with each other on a surface of the first insulating material, opposite to an interfacial surface between the first insulating material and the second insulating material.
 ARAI discloses the first insulating material (6) and the first wiring layer (2a, 2b, 2c) are coplarar with each other on a surface of the first insulating material (6), opposite to an interfacial surface between the first insulating material (6) and the second insulating material (8).




3.3.	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Yu and in view of K624, as applied to claim 1 above, and further in view of Yi et al. (US 2018/0145033) hereinafter Yi.

Regarding claim 18: Hsu, as modified by the teaching of Yu and K624, discloses the electronic component-embedded substrate having all of the claimed features as discussed above with respect to claim 1, wherein the first electronic component (62 at bottom, Hsu) is mounted on the first wiring layer (64 at bottom), and the second electronic component (chip 2, Yu) is mounted on the second wiring layer (604) through a second connection conductor (122). It doesn’t explicitly teach a semiconductor package mounted on the electronic component-embedded substrate through at least one first electrical connection metal; and a mainboard on which the electronic component-embedded substrate is mounted through at least one second electrical connection metal.
 YI a semiconductor package (2200) mounted on the electronic component-embedded substrate (2301) through at least one first electrical connection metal (2270); and a mainboard (2500) on which the electronic component-embedded substrate is mounted through at least one second electrical connection metal (shown in figs. 5, 6) [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu, Yu and K624 teach a semiconductor package mounted on the electronic component-embedded substrate through at least one first electrical connection metal; and a mainboard on which the electronic component-embedded substrate is mounted through at least one second electrical connection metal, as taught by Yi in order to provide a fan-out 

3.4.	 Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Blackshear et al. (US 2017/0231094) hereinafter Blackshear.

Regarding claim 19: Hsu discloses an electronic component-embedded substrate comprising: a first insulating material (61, 65) enclosing one or more first electronic components (62 at bottom); and a second insulating material (61, 63) disposed on the first insulating material and enclosing one or more second electronic components (62 at top), the one or more first electronic components (62 at bottom) are connected to the second wiring layer (64 at top) through a via (64a), and the one or more first electronic components (62 at bottom) are arranged to at least partially overlap (shown in fig. 6) the one or more second electronic components (62 at top), respectively, in a stacking direction of the first and second insulating materials. Hsu is silent with respect to the one or more first electronic components are connected to each other through a first wiring layer arranged on one side of the first insulating material, the one or more second electronic components are connected to each other through a second wiring layer arranged on another side of the first insulating material.
Blackshear discloses the one or more first electronic components (522) are connected to each other through a first wiring layer (535) arranged on one side of the first insulating material (540), the one or more second electronic components (562) are connected to each other through a second wiring layer (561) arranged on another side of the first insulating material (540).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Hsu and Yu the one or more first electronic components are connected to each other through a first wiring layer arranged on one side of the first insulating material, the one or more second 

Regarding claim 20, Hsu further discloses that a through-via (66) penetrating through the first insulating material (61, 65) and connecting the first wiring layer (64 bottom) and the second wiring layer (64 at top).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848